Case 1:19-cr-00463-DLC Document 157 Filed 12/08/20 Page 1 of 1

The Law Firm OD 800 Third Avenue

| 28" floor

_) New York, NY 10022

212) 600-9537
Fleming . Ruvoldt & er?)

A Professional Limited Liability Company incorporated in New York 15 Engle Street

Suite 100

Cathy Fleming Englewood, NJ 07631

cfleming@flemingruvoldt.com (201) 518-7878

(201) 518-7907 (direct)

December 8, 2020
By ECF
Hon. Denise Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re: United States v. David Maleh
19 Cr. 463 (DLC)

Dear Judge Cote:

Please be advised that as of this date, defendant David Maleh is still intending to go to
trial on March 15, 2021. Ifthat changes, we will advise the Court expeditiously.

Respectfully submitted,

es

athy Fleming

Ce: | AUSA Sebastian Swett
AUSA Stephanie Lake
AUSA Aline Flodr

1|Page
